Citation Nr: 0215934	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  00-24-827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
hammer toe of the left second toe, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for postoperative 
hammer toe of the right second toe, currently evaluated as 10 
percent disabling.

3.  Entitlement to a compensable rating for residuals of a 
bone graft from the right iliac crest.

4.  Entitlement to a rating greater than 10 percent for 
arthralgia of both knees.

5.  Entitlement to a rating greater than 30 percent for 
bronchitis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to August 
1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating decision 
by the Roanoke, Virginia RO.


REMAND

Additional development is needed in this case for the 
following reasons:

I.  The veteran suggested that he had lost his job due in 
part to service connected disabilities.  In Spurgeon v. 
Brown, 10 Vet. App. 194 (1997), the Court concluded that a 
remand was required due to the Board's failure to notify the 
appellant in that case that he was responsible for furnishing 
employment records to support his claim that his service-
connected disability affected his employment.  In this case, 
the appellant should be notified of elements needed to 
establish an extraschedular rating and whose responsibility 
it is to obtain these records per the Veterans Claims 
Assistance Act of 2000.  Therefore, the issue of entitlement 
to an extraschedular evaluation is not ripe for appellate 
review and must be Remanded for due process requirements.  
While there are provisions for internal development of the 
evidence within the Board, this may not be accomplished as 
the matter of extraschedular ratings require review at the RO 
level.  See Chairman's Memorandum 01-02-01 (Jan. 29, 2002).

II.  During the pendency of this appeal, a significant change 
in the law was effectuated that has not to date been 
considered by the RO. Specifically, on November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law expanded 
the obligations of VA with respect to the duty to assist.  As 
well, changes to the Code of Federal Regulations were made in 
response to the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)). The RO has not considered the 
issues under the VCAA and its implementing regulations, nor 
has it undertaken those actions necessary to ensure 
compliance with the notice and duty-to-assist provisions 
contained in the new law and regulations with respect to the 
matter on appeal.  Moreover, the veteran has not been advised 
of such changes or afforded the opportunity to consider their 
impact on the claims herein at issue.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); VA O.G.C. Prec. Op. No.16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

III.  The criteria for evaluating scars has changed during 
the pendency of this appeal.  As the veteran's disability of 
the toes and his residuals of bone graft may be rated under 
the criteria for scarring, the RO must consider these issues 
under the revised criteria.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).   However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date. VAOPGCPREC 3-2000; see also 38 
U.S.C.A. § 5110(g) (West 1991).

IV.  The evidence is unclear whether the service connected 
bone graft from the right iliac crest or any scar related 
thereto involves a joint.  This must be clarified.  As well, 
if any joint is involved, medical evidence is needed as to 
functional loss. 

V.  Medical evidence necessary to rate service connected 
bronchitis is incomplete as no DCLO test was completed.  

VI.  With regard to the veteran's knees, the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 were not complied with.  The Court has held that 
functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability. 

In view of the need for further development, the case is 
being Remanded for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and corresponding regulatory changes are 
completed as to the issues presented. In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA (to be 
codified as amended at 38 U.S.C. §§5102, 
5103, 5103A, and 5107), as well as the 
recently established regulations, are 
fully complied with and satisfied.  This 
should include the holding in Quartuccio 
v. Principi, 16 Vet App 183 (2002).  

2.  Ask the veteran to provide a list of 
the names and addresses of all doctors 
and medical care facilities (VA and non-
VA) that have treated him for the 
disabilities at issue since February 
2000.  When the veteran responds, obtain 
records from each health care provider 
the veteran identifies.

3.  The RO should inform the veteran in 
writing of the elements of his claim for 
an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) and permit him the 
full opportunity to supplement the record 
as desired.  Such may include but is not 
limited to an up-to-date employment 
history containing a notation of all 
employment from 1998, including time lost 
from such employment due to his service- 
connected disabilities.  Evidence from 
any employer documenting the effects of 
such disabilities on the veteran's 
ability to work may also be submitted, 
inclusive of sick leave records.  If the 
veteran needs assistance in obtaining 
these records, he should notify the RO. 
The RO should thereafter attempt to 
obtain the identified evidence.  All 
additional evidence received in this 
regard should be permanently associated 
with the claims file.

4.  After all available medical records 
are received and associated with the 
claims file, arrange for the veteran to 
undergo VA orthopedic and pulmonary 
examinations at an appropriate VA medical 
facility to determine the current 
severity of his service-connected 
postoperative hammer toes of the right 
second toe and of the left second toe, 
residuals of bone graft of the right 
iliac crest, arthralgia of both knees and 
bronchitis.  The veteran is hereby 
advised that when a claimant fails to 
report for an examination scheduled in 
conjunction with a claim for increase, 
the claim shall be denied. 38 C.F.R. § 
3.655(b).  The entire claims file must be 
made available to the examiners 
designated to examine the veteran.  The 
examinations are to include a review of 
the veteran's history and current 
complaints.  All applicable diagnoses 
must be fully set forth.  

All indicated tests and studies deemed 
necessary by the examiners should be 
conducted, and all pertinent 
symptomatology and findings should be 
reported in detail.  Pulmonary function 
studies must be accomplished.  

a.  The orthopedic examiner should:

(1)  Determine if any joint is 
affected by the residuals of bone 
graft of the right iliac crest.  If 
so, report the ranges of motion and 
indicate the normal ranges of motion 
for the involved joint.  The 
examiner should note whether there 
is any ankylosis that is 
attributable to the veteran's 
service-connected residuals of a 
bone graft from the right iliac 
crest.

(2)  Determine whether any joint 
affected by the residuals of bone 
graft of the right iliac crest 
causes weakened movement, excess 
fatigability, or incoordination that 
is attributable to the service-
connected residuals of a bone graft 
from the right hip; and, if 
feasible, express these 
determinations in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  If such a 
determination is not feasible, this 
should be stated for the record and 
the reason provided.

(3)  Express an opinion on whether 
pain in any joint attributable to 
the service-connected iliac crest 
disability could significantly limit 
the veteran's functional ability 
during flare-ups or during periods 
of repeated use.  The examiner 
should portray this determination, 
if feasible, in terms of the degree 
of additional range of motion loss 
or favorable or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  If such a 
determination is not feasible, this 
should be stated for the record and 
the reason provided.

(4)  Report the range of motion of 
the veteran's knees in degrees of 
flexion and extension.  If there is 
any limitation of motion or 
ankylosis in either knee, the 
examiner should opine whether it is 
at least as likely as not 50/50 
attributable to the service-
connected arthralgia.  Determine if 
there is any instability of the 
knees which is at least as likely as 
not 50/50 attributable to the 
arthralgia.  If so, classify the 
instability as mild, moderate or 
severe.

(5)  Determine whether there is 
weakened movement, excess 
fatigability, or incoordination that 
is attributable to the service-
connected arthralgia of the knees; 
and, if feasible, express these 
determinations in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  If such a 
determination is not feasible, this 
should be stated for the record and 
the reason provided.

(6)  Express an opinion on whether 
pain in the knees attributable to 
the service-connected arthralgia 
could significantly limit the 
veteran's functional ability during 
flare-ups or during periods of 
repeated use.  The examiner should 
portray this determination, if 
feasible, in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.  If such a determination is not 
feasible, this should be stated for 
the record and the reason provided.

(7) Discuss the effect of the 
veteran's disabilities at issue on 
his ability to work.

b.  The pulmonary examiner should 
evaluate the veteran's bronchitis which 
should involve conducting all necessary 
tests, to include pulmonary function 
testing, which must address FEV-1, FEV-
1/FVC, and DLCO (SB).  The examiner 
should also discuss the effect of the 
service connected lung disability on the 
veteran's ability to work.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  Consideration should include the 
revised criteria for scars as pertaining 
to the bone graft and the hammer toes and 
the matter of extraschedular 
consideration for service connected 
disabilities at issue.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The Supplemental Statement of the Case 
should include a recitation of the old 
and new criteria for scars as pertaining 
to the service connected toes and bone 
graft and also a discussion of 
entitlement to an extraschedular rating 
for service connected disabilities.  
Thereafter, if in order, the case should 
be returned to the Board for 
consideration of appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




